Citation Nr: 1608614	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  96-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 

THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for a ruptured left ovarian cyst.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bronchial asthma, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for menstrual irregularities, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1, 1991, to April 2, 1991.  She had additional National Guard and reserve service during the period from April 1975 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 1996 and December 2001 by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2007, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision in her appeal.  A copy of the transcript of that hearing is of record.  The Veteran is considered to have waived her right to another hearing.  The issues on appeal were remanded for additional development in January 2008, September 2012, August 2013, May 2014.  

The issue of entitlement to service connection for sleep apnea has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal for the issues other than entitlement to service connection for headaches are REMANDED to the AOJ.


FINDING OF FACT

The evidence as to whether the Veteran's headaches were incurred as a result of a service-connected disability is in equipoise.


CONCLUSION OF LAW

The Veteran's headaches were incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

Based upon a review of the record, the Board finds the evidence as to whether the Veteran's headaches were incurred as a result of active service is in equipoise.  The Board notes that service connection for posttraumatic stress disorder (PTSD) has been established with an assigned disability rating of 70 percent.  The evidence of record as to the headaches claim includes an August 2014 VA neurology examination report that attributed the Veteran's headaches as equally likely due to PTSD or sleep apnea.  The examiner summarized the evidence of record and conducted a thorough examination and found the Veteran had headaches that were muscular-tension type in nature.  They were found to be equally as likely as not directly related to her PTSD comorbidity.

Accordingly, resolving reasonable doubt in favor of the Veteran, the claim for entitlement to service connection for headaches must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is granted.




REMAND

Although the remaining issues on appeal have been previously remanded, a review of the record shows that further development is required prior to appellate review.  The Board notes that multiple and contradictory medical opinions have been obtained during the course of this appeal, most recently in August 2014, September 2014, January 2015, April 2015, and August 2015.  However, adequate medical opinions have not been obtained.  Significantly, in an April 2015 addendum, a VA physician retracted previous August 2014 and January 2015 opinions that the Veteran's eczema and diabetes mellitus were diagnosed during service in 1977, but the examiner did not address the Veteran's specific claims.  Nor did the examiner address prior examination reports that had included diagnoses of asthma and chronic fatigue syndrome.  The Board also notes that the Veteran's ruptured left ovarian cyst claim was addressed by another VA physician in August 2015, in essence, that retracted a September 2014 opinion that gynecological conditions and menorrhagia were at least as likely as not related to service.  The new opinion misidentified the dates of the Veteran's prior right and left ovary cyst treatment and did not address her specific claims.  

As an additional matter, the Board notes that the May 2014 remand indicated that a November 2010 VA examination report had no probative value due to the examiner's personal acquaintance with the Veteran during prior military service.  More correctly, the Board finds that it should be noted that all of the evidence of record must be weighed against the other evidence of record including consideration of any factors, such as bias due to personal acquaintance, that may diminish probative value.  

Additional medical opinions are necessary in this case to adequately address the Veteran's specific claims.  It is also significant to note that the Veteran is shown to have experience and training as a registered nurse and she is considered to be competent, to some extent, to provide medical opinions.  The probative value of her opinions will also be determined when weighed against the other evidence of record.  The Board notes that it is, therefore, important that any medical opinions obtained accurately address the pertinent evidence of record and adequately address all specific claims.

It is further noted that the pertinent evidence of record includes a May 1979 service treatment report noting treatment for allergic rhinitis and a July 1981 report of treatment for trouble breathing and viral syndrome.  An April 1996 report documented the Veteran's exposure to floor stripper fumes and that she reported having had an asthma attack.  The record indicates those events occurred during periods of inactive duty for training.  Records also show that during the Veteran's period of active service in February 1991 she was treated for a viral upper respiratory infection.  In her March 1991 report of medical history she noted having had a ruptured ovarian cyst in 1974, a right ovarian cyst and tube removal in 1986, diet controlled diabetes mellitus since 1977, and intermittent hay fever symptoms with sinusitis for approximately one year.  A December 2014 VA examiner noted erythema to the hands and feet and provided a diagnosis of eczema, probably dyshidrotic.  

In statements and testimony provided in support of the claims, including specific details provided in correspondence dated in October 1994, July 1997, and February 2011 and in a chronology of her claims provided with a VA Form 9 in March 1999, the Veteran asserted that her increased respiratory problems and the removal of a left ovarian cyst in 1994 were incurred or aggravated as a result of service including due to secondary exposure to harmful or toxic substances from injured servicemen returning from Southwest Asia.  The Veteran contends, in essence, that she has diabetes mellitus, chronic fatigue syndrome, headaches, menstrual irregularities, and GERD that were incurred or aggravated including as a result of her active service from February 1991 to April 1991.  She has also asserted that a rash which developed after her period of active service is secondary to her service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA skin examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must identify all current skin disabilities, and must opine as to whether it is at least as likely as not (50 percent or greater probability) that eczema, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

3.  Schedule the Veteran for a VA gynecological examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any ovarian disability or menstrual irregularities, if present at any time during or contemporary to the pendency of this appeal, were incurred in or aggravated by any period of active duty or active duty for training, or are otherwise causally related to any incident of active duty or active duty for training, or are an injury incurred during any period of inactive duty training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

4.  Schedule the Veteran for a VA diabetes mellitus examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any diabetes mellitus, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

5.  Schedule the Veteran for a VA respiratory examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any bronchial asthma, if present at any time during or contemporary to the pendency of this appeal, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

6.  Schedule the Veteran for a VA chronic fatigue syndrome examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of chronic fatigue syndrome is warranted.  If so, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that chronic fatigue syndrome was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

7.  Schedule the Veteran for a VA neurologic examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any headaches or headache disorder, if present at any time during or contemporary to the pendency of this claim, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

8.  Schedule the Veteran for a VA digestive examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any GERD, if present at any time during or contemporary to the pendency of this claim, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

9.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


